PER CURIAM.
Ahmielleah A.D.P. Yeung appeals the district court’s order dismissing her civil action alleging a violation of the Americans with Disabilities Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Yeung v. Loudoun County Pub. Sch., No. CA-02-775-A (E.D. Va. filed Jan. 17, 2003 & *269entered Jan. 21, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.